DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 26, 2022 has been entered.

Applicant’s Response Dated October 31, 2022
In the Response dated October 31, 2022, claims 15-16, 20-21, and 24 were amended, and claims 40-51 were added. Claims 15-16, 20-24, and 40-51 are pending. An action on the merits of claims 15-16, 20-24, and 40-51 is contained herein.
For the sake of further clarity, the rejection of 15 under 35 U.S.C. 103 as being unpatentable over Bijnsdorp et al. Cancer Sci. (2008), Vol. 99, pages 2302-2308 (Bijnsdorp); Hong et al. Cancer (2006), Vol. 107, pages 1383-1390 (Hong); and Park et al. Anti-Cancer Drugs (2006), Vol. 17, pages 225-229 (Park) in combination has been withdrawn in order to address claim 15 drawn to a kit and claims 16 and 20-24 drawn to a method of treating a tumor separately. 
The rejection of claims 16 and 20-24 under 35 U.S.C. 103 as being unpatentable over Bijnsdorp et al. Cancer Sci. (2008), Vol. 99, pages 2302-2308 (Bijnsdorp); Hong et al. Cancer (2006), Vol. 107, pages 1383-1390 (Hong); and Park et al. Anti-Cancer Drugs (2006), Vol. 17, pages 225-229 (Park) in combination is maintained for the reasons of record as set forth in the Office Action dated January 25, 2022.
Newly added claims 40-41 and 47-51 are also rejected under 35 U.S.C. 103 as being unpatentable over Bijnsdorp et al. Cancer Sci. (2008), Vol. 99, pages 2302-2308 (Bijnsdorp); Hong et al. Cancer (2006), Vol. 107, pages 1383-1390 (Hong); and Park et al. Anti-Cancer Drugs (2006), Vol. 17, pages 225-229 (Park) in combination for the reasons of record as applied to claims 16 and 20-24 and is not repeated separately.

Rejections of Record Set Forth in the Office Action Dated January 25, 2022
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16, 20-24, 40-41, and 47-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bijnsdorp et al. Cancer Sci. (2008), Vol. 99, pages 2302-2308 (Bijnsdorp); Hong et al. Cancer (2006), Vol. 107, pages 1383-1390 (Hong); and Park et al. Anti-Cancer Drugs (2006), Vol. 17, pages 225-229 (Park) in combination.
Applicant's arguments filed October 31, 2022 have been fully considered but they are not persuasive. Applicant’s arguments are directed to claim 15 and are not seen to be germane to claims 16, 20-24, 40-41, and 47-51 which are drawn to a method of treatment requiring the administration an anti-cancer agent (e.g., paclitaxel) in combination with the instant anti-tumor agent (e.g., TAS-102).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 and 42-46 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bijnsdorp et al. Cancer Sci. (2008), Vol. 99, pages 2302-2308 (Bijnsdorp) or Hong et al. Cancer (2006), Vol. 107, pages 1383-1390 (Hong).
Claims 15 and 42-46 are drawn to a kit comprising: 
an anti-tumor agent consisting of a combination drug consisting of trifluridine and tipiracil hydrochloride at a molar ratio of 1:0.5; and 
an instruction for its use stating that the combination drug consisting of trifluridine and tipiracil hydrochloride at a molar ratio of 1:0.5 is administered in combination with paclitaxel to a cancer patient, wherein a daily dose of the combination drug on an administration day of the combination drug is 50 to 100% of a recommended dose of the combination drug for use in monotherapy, and a daily dose of paclitaxel on an administration day of paclitaxel is 25 to 100% of a recommended dose of paclitaxel for use in monotherapy, and wherein a daily dose of the combination drug on an administration day of the combination drug is 35 to 70 mg/m2/day in terms of trifluridine and the combination drug is administered twice per day.
Bijnsdorp teaches that trifluorothymidine (TFT) is a cytotoxic agent that might enhance the effect of docetaxel (page 2302). TFT is part of the novel antitumor drug formulation TAS-102, consisting of the combination of TFT with a specific inhibitor of thymidine phosphorylase (TPI). Addition of TPI to TFT enhances its bioavailability to tumor cells, as thymidine phosphorylase can break down TFT to an inactive form. TAS-102 is currently being tested as an oral formulation in phase II clinical studies against both colon and gastric cancer.
Hong teaches that TAS-102 is a novel antitumor nucleoside formed by the combination of 1 M FTD and 0.5 M TPI. The optimum combination ratio of FTD to TPI was determined by treating nude mice xenografted with human colorectal carcinoma DLD-1.
Both Bijnsdorp and Hong explicitly disclose TAS-102. TAS-102 embraces the instant limitation “an anti-tumor agent consisting of a combination drug consisting of trifluridine and tipiracil hydrochloride at a molar ratio of 1:0.5”. 
Regarding the instantly claimed instruction for use (e.g., “an instruction for its use stating…administered twice per day”, “wherein the daily dose…schedule”, “wherein a target…cancer”, etc.), said instructions are not functionally related to the anti-tumor agent. Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. 
Both Bijnsdorp and Hong teach all of the instantly claimed elements. Thus, claims 15 and 42-46 are anticipated.
Applicant's arguments filed October 31, 2022 have been fully considered but they are not persuasive. Applicant argues that the instant anti-tumor agent consists only of trifluridine and tipiracil hydrochloride.
The examiner agrees. However, as set forth supra, both Bijnsdorp and Hong explicitly disclose TAS-102. TAS-102 embraces the instant limitation “an anti-tumor agent consisting of a combination drug consisting of trifluridine and tipiracil hydrochloride at a molar ratio of 1:0.5”. 

Conclusion
Claims 15-16, 20-24, and 40-51 are pending. Claims 15-16, 20-24, and 40-51 are rejected. No claims are allowed.

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK T LEWIS whose telephone number is (571)272-0655. The examiner can normally be reached Monday to Friday, 10 AM to 4 PM EST (Maxi Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK T LEWIS/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        



/PL/